DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The election of Group I (1-19, SEQ ID NO: 121), without traverse on April 22, 2022, is acknowledged. 





3.	The Preliminary Amendment filed on March 20, 2021, has been received and entered.



Claim Disposition

4.	Claim 20 has been cancelled. Claims 21-58 have been added.  Claims 1-19 and 21-58 are pending. Claims 1-4, 5 (in-part), 6-19, 21-29, 31 and 36-58 are under examination. Claims 30 and 32-35 are withdrawn as directed to a non-elected invention. The claims are only being examined to the extent that it pertains to the elected subject matter.




Drawing

5.	The drawings filed on August 11, 2021, are accepted by the examiner. 




Information Disclosure Statement

6.	The Information Disclosure Statements filed on April 16, 2022 and April 22, 2022, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.

Specification Objection

7.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information needs to be updated because the divisional application 15/032581 is now US Patent No. 10,988,745.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "DNA encoding nuclease-albumin fusion proteins”.
	On page 103 the following should be deleted “***************************************”.
	On page 86 several periods are missing (.) at the end of sentences.
Appropriate correction required.



Claim Objections

8.	Claims 1-19, 21-29, 31 and 36-58 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, 
“A nucleic acid molecule comprising a nucleotide sequence
encoding a fusion protein comprising:
a mutant human DNase comprising one or more mutations selected from the group consisting of: E13R, N74K, A114F and T205K, wherein the mutation numbering corresponds to SEQ ID NO: 66, [[operably coupled, with or without a linker, to]]
a human serum albumin or a human serum albumin variant, wherein the human serum albumin variant has greater than 90% sequence identity to the amino acid sequence of human serum albumin set forth in SEQ ID NO: 1, and [[wherein the human serum albumin or human serum albumin variant is operably coupled, with or without a linker, to]]
a human RNase;[[ and]]
wherein the mutant DNase is operably coupled, with or without a linker, to the human serum albumin or the human serum albumin variant, and the human serum albumin or human serum albumin variant is operably coupled, with or without a linker, to the human RNase, and
wherein the fusion protein has increased serum half-life relative to a fusion protein comprising the human mutant DNase and the human RNase without the human serum albumin or human serum albumin variant”. See also claims 36, 37 and  45 with similar language.
Claim 5 is objected to because the claim recites non-elected subject matter.
Claim 14 is objected to for the following redundancy, “….degrades circulation RNA and/or DNA [[and RNA and/or DNA]]….”
Claim 16 should be amended for clarity to recite, “..vector comprising [[a]] the nucleic acid molecule of [[according to]]…”. See also claims 18, 47,48, 49, 51,52, 53, 55, 56 and 57 with similar language (i.e. the cell in lieu of “a cell”).
For clarity and precision of claim language it is suggested that claim 18 is amended to delete “maintaining” and instead recite, “culturing”. See also claims 49, 53 and 57 with similar language.
Claim 22 is objected to because it is not further limiting based on the wherein clause in claim 8.
For clarity it is suggested that claims 45-46 are amended to read, “…wherein the mutant….and wherein the mutation…”.
For clarity claim 56 should be amended to depend from claim 55.
Correction is required. 




Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



9.	Claims 1-19, 21-29, 31 and 36-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a nucleic acid molecule comprising a nucleotide sequence encoding a fusion protein comprising: a mutant human DNase, a human serum albumin and a human RNase… (see claims 1, 36 and 38 for example).The claimed invention is not adequately described because no structure function correlation is made. The nucleic acid has activity in encoding the fusion protein, however there’s not specific activity recited for the fusion protein, thus it appears the fusion protein encoded is inactive ( note that the DNase has a mutated structure, the albumin is mutated and no structure is provided for the RNase). In addition, Several structures are provided for the fusion in  claim 5, however the independent claims need to stand on their own.  Further the claimed invention requires a linker that is not provider in the lead claims. The claimed invention is directed to a product and an enormous amount of variability, and it’s not adequately described. The claimed invention is also directed to a method of producing the fusion protein comprising maintaining the cell, however, no description is provided as to how the cell is maintained and it’s a process claim. Moreover, the claimed invention encompassed claims directed to proteins such as albumin comprising a nucleotide sequence, and it is well established that a protein cannot comprise a nucleotide sequence, instead comprise an amino acid sequence and is encoded by the nucleotide sequence (see claim 27 for example). The recombinant host cell is not described. Therefore, a skilled artisan cannot envision the claimed embodiments because they are not adequately described.
As no structure-function correlation is fully made in aspects of the claimed invention, the claimed invention is directed to a large genus and the instant specification does not demonstrate possession of the entire genus. The claimed invention is overly broad and encompasses a large variable genus of products beyond the recitation of SEQ ID NOs 66 and 1. The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).  
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of enzymes, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





10.	Claims 8-9, 13, 22 and 27-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 8 and the dependent claims hereto are indefinite for the recitation of “ first linker, second linker or both”, because the wherein clause utilizes both the first and second linker therefore, not an option which renders the claimed invention as ambiguous.
Claim 13 is indefinite for the recitation of “the human serum albumin comprises a nucleotide sequence”, because a protein does not comprise a DNA sequence, a protein is encoded by a DNA sequence. See also claims 27-29 with similar language.
Clarification is needed.



Conclusion

11.	No claims are presently allowable, however, SEQ ID NO:121 is free of the art.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652